DAUKSCH, J.
This is an appeal from a sentence imposing a mandatory three-year minimum term of imprisonment. Appellee concedes the error but asserts another defect exists in the sentencing procedure. The state says the appellant was assessed fewer points than was proper when the scoresheet was prepared. Because the state neither objected to nor appealed that alleged error, nothing can be done about it now.
The sentence is vacated and this cause remanded for entry of the same sentence except for the mandatory minimum.
SENTENCE VACATED; REMANDED.
W. SHARP, J., concurs.
GOSHORN, J., concurs in result only.